
	
		II
		112th CONGRESS
		1st Session
		S. 1394
		IN THE SENATE OF THE UNITED STATES
		
			July 20 (legislative
			 day, July 19), 2011
			Mr. Webb (for himself
			 and Mr. Alexander) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Environment and Public
			 Works
		
		A BILL
		To allow a Commissioner of the Nuclear Regulatory
		  Commission to continue to serve on the Commission if a successor is not
		  appointed and confirmed in a timely manner.
	
	
		1.Commissioner
			 termsSection 201(c) of the
			 Energy Reorganization Act of 1974 (42 U.S.C. 5841(c)) is amended—
			(1)by striking
			 (c) Each member and inserting the following:
				
					(c)Term
						(1)In
				generalSubject to paragraph (3), each
				member
						;
			(2)in the second
			 sentence, by striking For the purpose and inserting the
			 following:
				
					(2)Expiration of
				termFor the
				purpose
					;
			(3)in paragraph (1)
			 (as designated by paragraph (1)), by striking appointment; and except
			 that and all that follows through the end of the paragraph and
			 inserting appointment.; and
			(4)by adding at the
			 end the following:
				
					(3)Exceptions
						(A)In
				generalAny member who is appointed to fill a vacancy that occurs
				prior to the expiration of the term of the predecessor of that member shall be
				appointed for the remainder of the term of the predecessor.
						(B)Applicability
				of term limitationNotwithstanding the term limitation under
				paragraph (1), any member who has not been removed by the President under
				subsection (e) may continue to serve on the Commission until the earlier
				of—
							(i)the date on which
				the successor of the member has been appointed and confirmed; or
							(ii)the date on
				which the first new Congress begins after the term of the member has
				expired.
							.
			
